                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division
____________________________________
                                     )
UNITED STATES OF AMERICA,            )
                                     )
v.                                   )     Case No. 1:18-cr-410
                                     )
                                     )
SEITU SULAYMAN KOKAYI,               )     Hearing Date: 1/17/19
                                     )
      Defendant.                     )     The Honorable Leonie M. Brinkema
____________________________________)

    DEFENDANT’S MOTION, WITH MEMORANDUM, TO SUPPRESS ELECTRONIC
  SURVEILLANCEOBTAINED WITHOUT A WARRANT AND WITHOUT A FINDING OF
      PROBABLECAUSE OF CRIMINAL CONDUCT, AND FOR DISCLOSURE OF
              THE FISA APPLICATIONS TO DEFENSE COUNSEL


        COMES NOW the defendant, Seitu Kokayi, by counsel, hereby moves this Court: (1) to

suppress all evidence and interceptions made and electronic surveillance and physical searches

conducted pursuant to the Foreign Intelligence Surveillance Act (hereinafter “FISA”), 50 U.S.C. §1801,

et seq., and any fruits thereof, because the FISA surveillance was obtained and conducted in violation

of FISA and the First and Fourth Amendments to the U.S. Constitution, and (2) for disclosure of the

underlying applications for FISA warrants.

       As an initial matter, disclosure of the FISA applications to defense counsel is an essential

prerequisite to an accurate determination of the legality of the FISA surveillance and due process in this

case. Otherwise the defense will be unable to adequately represent the defendants, and the Court will

not have the benefit of the defense perspective on the key issues related to determining whether the

FISA surveillance was lawful.


                                      STATEMENT OF FACTS

       Seitu Kokayi, who was born in the United States and has lived here all his life (when he was

younger, he attended the equivalent of boarding school, nine months per year for three years, in
Canada), is charged in a three count indictment with two counts of using a facility or means of

interstate commerce to knowingly and unlawfully persuade, induce, entice or coerce and attempt to

persuade, induce, entice or coerce a minor to engage in unlawful sexual activity in violation of Title 18,

United States Code, Section 2422(b), and one count of transferring obscene materials to a minor, in

violation of Title 18, United States Code, Section 1470.

       Upon information and belief, the United States of America obtained a FISA warrant against

Seitu Kokayi some time in 2015. Upon information and belief, the surveillance of Mr. Kokayi revealed

no illegal activity until August 2018, but the FISA warrant was nevertheless apparently renewed every

90 days as required by law (50 U.S.C. §1805 (d)(1)).

        The government alleges that from on or about August 2, 2018, and continuing through August

22, 2018, Mr. Kokayi, who is 29 years old, communicated with a 15 year old girl by use of cell phone,

text messaging, and the internet application FaceTime, which is a video and audio communication

application for iPhones. It is further alleged that Mr. Kokayi and the girl spoke with each other daily at

various times of the day and night between August 2, 2018 and August 22, 2018, while the defendant

was at his home in Fairfax, Virginia and the girl was outside of the Commonwealth of Virginia.

       It is also alleged that in some of the conversations, Mr. Kokayi asked the girl to show her

exposed breasts and to masturbate in front of the camera on her phone and to transmit that live visual

depiction to him via FaceTime, and that Mr. Kokayi masturbated during a FaceTime communications

with the girl. The government further alleges that during some of these FaceTime communications Mr.

Kokayi directed the girl to "keep the lights on" or asking that they FaceTime while each was unclothed

and bathing in a shower, and that on one occasion, Mr. Kokayi engaged in a FaceTime conversation

while he was in the shower.

       The government also alleges that on August 11, 2018, Mr. Kokayi questioned the girl about her

genitalia and personal hygiene during a phone conversation.




                                                     2
        There are no allegations in the indictment that Mr. Kokayi engaged in any activates related to
terrorism.




                                              ARGUMENT

       On November 9, 2018, the government filed a notice stating that it intends to offer into

evidence “information obtained or derived from electronic surveillance and physical search pursuant to

[FISA],” and discovery has revealed extensive products of surveillance pursuant to FISA.

       As detailed below, the interceptions and messages the government obtained pursuant to FISA

should be suppressed because the surveillance and collection were conducted in violation of FISA, and

of the First and Fourth Amendments. However, because defense counsel have not been provided with

the underlying applications for the pertinent FISA warrants, this motion can only outline the possible

bases for suppression for the Court to examine and consider.

       A. Background

       FISA, 50 U.S.C. §1801, et seq., was enacted in 1978 in the wake of domestic surveillance

abuses by federal law enforcement agencies as catalogued in Congressional Committee and

Presidential Commission Reports.1 The statute was designed to provide a codified framework for

foreign intelligence gathering within the confines of the United States in response to civil liberties

concerns and the gap in the law noted by the Supreme Court in United States v. United States District

Court (Keith, J.), 407 U.S. 297, 308-09 (1972).


1
 See, e.g., FINAL REPORT OF THE SELECT COMMITTEE TO STUDY GOVERNMENTAL
OPERATIONS WITH RESPECT TO INTELLIGENCE ACTIVITIES, S. Rep. No. 94-755, 94th Cong., 2d
Sess. (1976); Commission on CIA Activities Within the United States, Report to the President (1975)
(commonly referred to as the “Rockefeller Commission Report”). See also United States
v. Belfield, 692 F.2d 141, 145 (D.C. Cir. 1982) (“[r]esponding to post-Watergate concerns about
the Executive’s use of warrantless electronic surveillance, Congress, with the support of the
Justice Department, acted in 1978 to establish a regularized procedure for use in the foreign
intelligence and counterintelligence field”).



                                                     3
       Through FISA, Congress attempted to limit the ability of the Executive Branch to engage in

abusive or politically-motivated surveillance. FISA constituted Congress’ attempt to balance the

“competing demands of the President's constitutional powers to gather intelligence deemed necessary

to the security of the Nation, and the requirements of the Fourth Amendment.” H.R. Rep. No. 95-1283,

at 15. FISA’s provisions therefore represented a compromise between civil libertarians seeking

preservation of Fourth Amendment and privacy rights, and law enforcement agencies citing the need

for monitoring agents of a foreign power operating in the United States. See In re Kevork, 788 F.2d 566,

569 (9th Cir. 1986) (FISA “was enacted in 1978 to establish procedures for the use of electronic

surveillance in gathering foreign intelligence information. . . . The Act was intended to strike a sound

balance between the need for such surveillance and the protection of civil liberties”) (quotation

omitted).

       Important differences exist between the standards for a FISA warrant and that issued under the

Fourth Amendment or Title III of the U.S. Criminal Code. The “probable cause” required under FISA is

merely that the target qualifies as an “agent of a foreign power,” 50 U.S.C. § 1801(b), who will use the

electronic device subject to electronic surveillance, or owns, possesses, uses, or is in the premises to be

searched, see 50 U.S.C. §§ 1805(a)(3) & 1824(a)(3), and not that a crime has been, or is being,

committed.

       In that context, FISA establishes procedures for surveillance of foreign intelligence targets,

whereby a federal officer acting through the Attorney General may obtain judicial approval for

conducting electronic surveillance for foreign intelligence purposes. The FISA statute created a special

FISA Court – the Foreign Intelligence Surveillance Court (hereinafter “FISC”) – to which the Attorney

General must apply for orders approving electronic surveillance of a foreign power, or an agent of a

foreign power, for the purpose of obtaining foreign intelligence information. See 50 U.S.C. §§1802(b),

1803 & 1804. In addition, the Attorney General must review the application and determine whether it

satisfies the criteria and requirements set forth in FISA. § 1804(d); see also § 1805(a)(1).


                                                     4
       Regarding the judicial component of the FISA process, in considering an application for

electronic surveillance pursuant to FISA, the Court should reject the application unless the application

meets the following criteria sufficient to permit the Court to make the requisite findings under §1805(a):

       (i) that the application was made by a federal officer and approved by the Attorney General;

       (ii) that there exists probable cause to believe that “the target of the electronic surveillance is a

foreign power or an agent of a foreign power . . . and . . . each of the facilities or places at which the

electronic surveillance is directed is being used or is about to be used by a foreign power or agent of a

foreign power[;]”

       (iii) that the proposed minimization procedures meet the definition of minimization procedures

under §1801(h); and

       (iv) that the application contains all required statements and certifications.

       Also, in accordance with §1805(a)(4), if a target is a “United States person,” the FISC must

determine whether the “certifications” under §1804(a)(6)(E) – namely that the information sought is

“the type of foreign intelligence information designated,” and the information “cannot reasonably be

obtained by normal investigative techniques” – are “not clearly erroneous.” In addition, §1805(a)(2)(A)

provides “that no United States person may be considered a foreign power or an agent of a foreign

power solely upon the basis of activities protected by the first amendment . . .” FISA authorizes any

“aggrieved person” to move to suppress evidence obtained or derived from an electronic surveillance

on the grounds that “the information was unlawfully acquired” or “the surveillance was not made in

conformity with an order of authorization or approval.” §§ 1806(e)(1) & (2); 1825(f). FISA defines

“aggrieved person” as “a person who is the target of electronic surveillance or any other person whose

communications or activities were subject to electronic surveillance.” § 1801(k).

       In this instance, the aggrieved person, Mr. Kokayi, is a United States citizen, so the First

Amendment protections apply.

        FISA also permits evidence generated in intelligence investigations to be used in criminal


                                                      5
prosecutions. §§ 1806(b) & 1825(c). However, if a significant purpose of the surveillance is not to

obtain foreign intelligence information but rather for the purpose of a criminal investigation, obtaining

that evidence without complying with the Fourth Amendment violates the Constitution. See §

1804(a)(6)(B).


       B. Challenges to the Admissibility of FISA-Generated Evidence

       Because Mr. Kokayi has been notified that his communications and property have been the

subject of FISA surveillance and searches, he is an “aggrieved person” under § 1806(k). Nonetheless,

defense counsel in this case have not been provided with the FISA applications that resulted in the

surveillance and searches at issue.

       While aggrieved criminal defendants can move to suppress FISA-generated evidence, §1806(f)

provides that if the Attorney General files an affidavit that “disclosure or an adversary hearing would

harm the national security of the United States,” the court deciding the motion must consider the

application and order for electronic surveillance in camera to determine whether the surveillance was

conducted lawfully. Accordingly, FISA “requires the judge to review the FISA materials ex parte in

camera in every case” to “decide whether any of those materials must be disclosed to defense counsel.”

United States v. Daoud, 755 F.3d 479, 482 (7th Cir. 2014).

       The statute also adds that, “[i]n making this determination, the court may disclose to the

aggrieved person, under appropriate security procedures and protective orders, portions of the

application, order, or other materials relating to the surveillance only where such disclosure is

necessary to make an accurate determination of the legality of the surveillance.” 50 U.S.C. § 1806(f).

Alternatively, § 1806(g) provides that “[i]f the court determines that the surveillance was lawfully

authorized and conducted, it shall deny the motion of the aggrieved person except to the extent that due

process requires discovery or disclosure.”

       The lack of access to the underlying FISA applications presents a significant impediment to



                                                     6
asserting a challenge to FISA surveillance with particularity. As the Fourth Circuit has recognized in an

analogous context, the burden to be specific with respect to the basis for suppression must be relaxed

when the information supporting the motion is held uniquely by the government. Cf. United States v.

Moussaoui, 382 F.3d 453, 472 (4th Cir. 2004), citing United States v. Valenzuela-Bernal, 458 U.S. 858,

870-71, 873 (1982).

               1. Grounds Upon Which the FISA Applications May Fail to Establish the Requisite

Probable Cause

                       a. The Elements of Probable Cause Under FISA

       Before authorizing FISA surveillance, the FISA Court must find, inter alia, probable cause to

believe that “the target of the electronic surveillance is a foreign power or an agent of a foreign power.”

§1805(a)(2)(A). The Supreme Court has reiterated the long-standing rule that criminal probable cause

requires “a reasonable ground for belief of guilt,” and that “the belief of guilt must be particularized

with respect to the person to be searched or seized.” Maryland v. Pringle, 540 U.S. 366, 371 (2003).

Under FISA, though, unlike with respect to a traditional warrant, the probable cause standard is

directed not at the target’s alleged commission of a crime, but at the target’s alleged status as “a foreign

power or an agent of a foreign power.”

                       b. The “Agent of a Foreign Power” Requirement

       Consequently, this Court must initially determine, with respect to each application for FISA

electronic surveillance of Mr. Kokayi, whether the application established a reasonable, particularized

ground for belief that the defendant qualified as an agent of a foreign power. §§1805(a)(2)(A) &

1801(b)(2)(C) & (E).

       Here, absent an opportunity to review the applications for any of the surveillance at issue,

defense counsel cannot specify whether the allegations asserting that the defendants were an “agent of

a foreign power” were sufficient to satisfy FISA. Among FISA’s definitions of “agent of a foreign

power,” §1801(b)(2)(C) provides that the term includes: “any person . . . who knowingly engages in


                                                     7
sabotage or international terrorism, or activities that are in preparation therefor, for or on behalf of a

foreign power.” (Emphasis added).

       If that provision was, in fact, the basis for the FISA applications, the statute requires the

presentation of evidence establishing probable cause that the defendant or the relevant third-party target

knowingly engaged in some type of international terrorism, and that the defendants knew that their

activities were assisting “international terrorism.”

       In addition, because Mr. Kokayi is a United States citizen, if the activities relied upon by the

government for the FISA warrant are protected speech under the First Amendment to the United States

Constitution, Mr. Kokayi cannot be considered a foreign power or an agent of a foreign power. See 50

U.S.C. §1805(a)(2)(A) (“no United States person may be considered a foreign power or an agent of a

foreign power solely upon the basis of activities protected by the first amendment to the Constitution of

the United States”).

                       c. The Nature and Origins of the Information In the FISA Applications

       Again, unlike the case with traditional warrants, non-disclosure of the FISA applications denies

the defense the ability to contest the accuracy or reliability of the underlying information used to satisfy

FISA’s version of probable cause. As a result, absent such disclosure the defendants can request only

that the Court review the FISA applications cognizant of certain factors and principles.

                               i. The Limits of “Raw Intelligence”

       First, foreign intelligence information is often in the form of “raw intelligence,” and not vetted

in the manner typical of information law enforcement agents supply in ordinary warrant applications,

i.e., that the information emanated from a source that was reliable and/or had a verifiable track record,

or was independently corroborated. Such raw intelligence is often not attributed to any specific source,

and its genesis can be multiple-level hearsay, rumor, surmise, and rank speculation. Also, the

motivation driving sources of raw intelligence to impart information is usually not nearly as transparent

as in conventional criminal justice circumstances. As a result, the dangers of deception and


                                                       8
disinformation are significantly enhanced.

         Those limitations on the accuracy and reliability of raw intelligence are aggravated when the

potential location and source of the information, in this case possibly believed to include Jamaica,

reduce the possibility of meaningful corroboration or verification.

                               ii. Illegitimate and/or Illegal Sources of Information

         There is also the danger that the information in FISA applications, whether or not attributed to a

particular source, was generated by illegal means such as warrantless wiretapping or constitutionally

infirm FISA amendments that have yet to be challenged in criminal cases. In that context, the

government should be compelled to disclose whether information in the FISA applications, or which

was used to obtain information that appears in the applications, or was used in the investigation in this

case in any fashion, originated from such illegitimate means. Cf. Gelbard v. United States, 408 U.S. 41

(1972) (in prosecution for contempt for refusal to testify, grand jury witness entitled to invoke as a

defense statutory bar against use of evidence obtained via illegal wiretap as basis for questions in grand

jury).

                                       (A) The Warrantless Terrorist Surveillance Program

         For example, the government should be required to disclose whether any of the defendant’s

communications were intercepted pursuant to the Terrorist Surveillance Program (hereinafter “TSP”), a

warrantless wiretapping program instituted in 2001. But cf. United States v. Abu Ali, 528 F.3d 210, 257

(4th Cir. 2008) (affirming district court’s conclusion that disclosure of TSP was not warranted based on

ex parte review of government justification). The government should further be compelled to disclose

whether any communications intercepted pursuant to the TSP contributed to the FISA applications or

the search warrant applications, or to the investigation of this case in any manner.

                                       (B) Surveillance Pursuant to the FISA Amendments Act

         The Court should also examine whether any portion of the FISA electronic surveillance was

requested and conducted pursuant to the authority provided in 50 U.S.C. §1881a, enacted in 2008 as


                                                     9
part of the FISA Amendments Act of 2008, Pub. L. No. 110-261 (2008), or whether any information in

the FISA applications was the product of surveillance authorized under the FAA.

       Congress amended FISA, effective Summer 2008, to allow for the collection of some electronic

communications – ostensibly international in character, but which could include a domestic component

(i.e., one party within the United States) – without a traditional FISA warrant, but rather on advance

court approval of targeting methods rather than designation of a particular target based on

individualized probable cause. Those provisions, codified at 50 U.S.C. §1881a, raise constitutional

issues different from those implicated by the pre-existing FISA provisions. The government should not

have any legitimate interest in obscuring the authority pursuant to which it conducted FISA

surveillance herein; indeed, refusal by the government to so disclose would deny the defendants a fair

trial by depriving them of any meaningful opportunity to contest the acquisition and admissibility of

evidence that may have been obtained unlawfully. Accordingly, the Court should examine the nature,

genesis, and provenance of the information in the FISA application, and compel the government to

disclose whether any such information was the product of warrantless electronic surveillance (either via

the TSP or any other program), or of such surveillance authorized pursuant to the FAA (§1881a).

                       d. FISA’s Prohibition On Basing Probable Cause Solely On a “United States

Person’s” Protected First Amendment Activity

       The statute includes an additional restriction for electronic surveillance of a “United States

person,” as it prohibits finding probable cause for such a target based solely upon First Amendment

activities. In making that probable cause determination, the statute directs “[t]hat no United States

person may be considered a foreign power or an agent of a foreign power solely upon the basis of

activities protected by the first amendment . . .” §1805(a)(2)(A).

       Accordingly, if the target participated in First Amendment activities such as expressing support,

urging others to express support, gathering information, distributing information, raising money for

political causes, or donating money for political causes, these activities cannot serve as a basis for


                                                    10
probable cause for a FISA warrant. The statute reaches only material support coordinated with or under

the direction of a designated foreign terrorist organization. See Holder v. Humanitarian Law Project,

561 U.S. 1, 31-32 (2010) (“Independent advocacy that might be viewed as promoting the group’s

legitimacy is not covered.”).

               2. The FISA Applications May Contain Intentional or Reckless Falsehoods or

Omissions In Contravention of Franks v. Delaware, 438 U.S. 154 (1978)

       The Supreme Court’s landmark decision in Franks v. Delaware, 438 U.S. 154 (1978),

established the circumstances under which the target of a search may obtain an evidentiary hearing

concerning the veracity of the information set forth in a search warrant affidavit. As the Court in

Franks instructed, “where the defendant makes a substantial preliminary showing that a false statement

knowingly and intentionally, or with reckless disregard for the truth, was included by the affiant in the

warrant affidavit, and if the allegedly false statements necessary to the finding of probable cause, the

Fourth Amendment requires that a hearing be held at the defendant's request.” Id. At 156-57.

       The Franks opinion also sets a similar standard for suppression following the evidentiary

hearing:


       in the event that at that hearing the allegation of perjury or reckless disregard is established by
       the defendant by a preponderance of the evidence, and, with the affidavit’s false material set to
       one side, the affidavit’s remaining content is insufficient to establish probable cause, the search
       warrant must be voided and the fruits of the search excluded to the same extent as if probable
       cause was lacking on the face of the affidavit.


       Id., at 156; see United States v. Blackmon, 273 F.3d 1204, 1208-10 (9th Cir. 2001) (applying

Franks to Title III wiretap application); United States v. Meling, 47 F.3d 1546, 1553-56 (9th Cir. 1995)

(same); United States v. Duggan, 743 F.2d 59, 77 n.6 (2d Cir. 1984) (suggesting that Franks applies to

FISA applications under Fourth and Fifth Amendments). See also United States v. Hammond. 351 F.3d

765, 770-71 (6th Cir. 2003) (applying Franks principles).

        The Franks principles apply to omissions as well as to false statements. See, e.g., United States


                                                    11
v. Carpenter, 360 F.3d 591, 596-97 (6th Cir. 2004); United States v. Atkin, 107 F.3d 1213, 1216-17 (6th

Cir. 1997). Omissions will trigger suppression under Franks if they are deliberate or reckless, and if the

search warrant affidavit, with omitted material added, would not have established probable cause.

       As noted above, without the opportunity to review the applications, the defendants cannot point

to or identify any specific false statements or material omissions in those applications. See Daoud, 755

F.3d at 493 (Rovner, J., concurring) (explaining difficulty of reconciling Franks with denying access to

FISA warrant applications, and concluding that “[w]ithout access to the FISA application, it is doubtful

that a defendant could ever make a preliminary showing sufficient to trigger a Franks hearing.”).

       Although that lack of access prevents defense counsel from making the showing that Franks

ordinarily requires, counsel notes that the possibility that the government has submitted FISA

applications with intentionally or recklessly false statements or material omissions is hardly speculative.

For instance, in 2002, in In re All Matters Submitted to the Foreign Intelligence Surveillance Court,

218 F. Supp. 2d 611, 620-21 (FISC), rev’d on other grounds sub nom., In re Sealed Case, 310 F.3d 717

(FISCR 2002)2, the FISC reported that beginning in March 2000, the Department of Justice (hereinafter

“DoJ”) had come “forward to confess error in some 75 FISA applications related to major terrorist

attacks directed against the United States. The errors related to misstatements and omissions of material

facts,” including:

       - “75 FISA applications related to major terrorist attacks directed against the United States”

contained “misstatements and omissions of material facts.” 218 F. Supp. 2d at 620-21;

       - the government’s failure to apprise the FISC of the existence and/or status of criminal

investigations of the target(s) of FISA surveillance; and

       - improper contacts between criminal and intelligence investigators with respect to certain FISA

applications. Id.

2
 “FISCR” refers to the Foreign Intelligence Court of Review, which is the appellate court for the FISC,
and is comprised of three federal Circuit judges. The FISCR’s 2002 decision in In re Sealed Case
marked its first case since enactment of FISA in 1978.


                                                    12
       According to the FISC, “[i]n March of 2001, the government reported similar misstatements in

another series of FISA applications . . .” Id. at 621. Nor were those problems isolated or resolved by

those revelations. A report issued March 8, 2006 by the DoJ Inspector General stated that the FBI found

apparent violations of its own wiretapping and other intelligence-gathering procedures more than 100

times in the preceding two years, and problems appear to have grown more frequent in some crucial

respects. See Report to Congress on Implementation of Section 1001 of the USA PATRIOT Act, March

8, 2006. The report characterized some violations as “significant,” including wiretaps that were much

broader in scope than authorized by a court (“over-collection”), and others that continued for weeks

and months longer than authorized (“overruns”). Id. at 24-25. FISA-related overcollection violations

constituted 69% of the reported violations in 2005, an increase from 48% in 2004. See DoJ IG Report,

at 29. The total percentage of FISA-related violations rose from 71% to 78% from 2004 to 2005, id. at

29, although the amount of time “over-collection” and “overruns” were permitted to continue before

the violations were recognized or corrected decreased from 2004 to 2005. Id. at 25.

       Thus, a Franks hearing, and disclosure of the underlying FISA materials, are necessary in order

to permit the defendant the opportunity to prove that the affiants before the FISC intentionally or

recklessly made materially false statements and omitted material information from the FISA

applications.

                3. The Collection of Foreign Intelligence Information May Not Be a Significant

Purpose of the FISA Surveillance

       If the investigation, and purpose of the FISA surveillance, was criminal in nature, all of the

evidence derived from the FISA surveillance of the defendants should be suppressed because the

applications failed to adhere to FISA’s requirements, or in the alternative to seek appropriate authority

under Title III of the Omnibus Crime Control and Safe Streets Act of 1968, 18 U.S.C. 99 2510-2520

(1982), rather than under FISA.

                4. The FISA Applications May Not Have Included the Required Certifications


                                                    13
       The Court should review the FISA applications to determine whether they contain all

certifications required by §1804(a)(6). As the Ninth Circuit has declared in the Title III context, “[t]he

procedural steps provided in the Act require ‘strict adherence,’” and “utmost scrutiny must be exercised

to determine whether wiretap orders conform to [the statutory requirement].” Blackmon, 273 F.3d at

1207, quoting United States v. Kalustian, 529 F.2d 585, 588-9 (9th Cir. 1975).

       In addition, the Court should examine two certifications with particular care – (i) that the

information sought is “the type of foreign intelligence information designated,” and (ii) that the

information “cannot reasonably be obtained by normal investigative techniques.” See §1804(a)(6)(E).

Particularly if the target of the wiretap is a “United States person” (such as the defendant), these two

certifications must be measured by the “clearly erroneous” standard. See §1805(a)(4).

       As the Ninth Circuit has observed in relation to the similar provision in Title III, 18 U.S.C. §

2518(1)(e), “the necessity requirement ‘exists in order to limit the use of wiretaps, which are highly

intrusive.’” Blackmon, 273 F.3d at 1207, quoting United States v. Bennett, 219 F.3d 1117, 1121 (9th Cir.

2000) (internal quotation omitted). The necessity requirement “ensure[s] that wiretapping is not

resorted to in situations where traditional investigative techniques would suffice to expose the

[information sought].” Id.

       The Court should also carefully examine the dates, in sequence, of all FISA orders in this case

to determine whether there were any lapses of time during which wiretapping continued. The statutory

scheme contemplates that when a FISA order expires and the government wishes to continue the

wiretap, the expiring order must be replaced by an extension order, which, in turn, may be obtained

only on the basis of a proper FISA application. See §1805(d)(1) & (2). FISA surveillance that continues

past the expiration date of the FISA order that originally authorized it is just as unauthorized as a

wiretap that is initiated without any FISA order at all. Should the Court order the government to

disclose the FISA orders in this case to defense counsel, the defense will be able to assist the Court in

matching up all of the FISA orders by date.


                                                    14
               5. The FISA Applications, and the FISA Surveillance, May Not Have Contained or

Implemented the Requisite Minimization Procedures

       In order to obtain a valid FISA order, the government must include in its application a

“statement of the proposed minimization procedures.” §1804(a)(4). The purpose of these minimization

procedures is to (i) ensure that surveillance is reasonably designed to minimize the acquisition and

retention of private information regarding people who are being wiretapped; (ii) prevent dissemination

of non-foreign intelligence information; and (iii) prevent the disclosure, use, or retention of information

for longer than seventy-two hours unless a longer period is approved by Court order. §1801(h).

       FISA surveillance involves particularly intrusive electronic surveillance. Indeed, it typically

occurs on a continuance 24-hour basis, as the Title III principle of “pertinence” is not applicable.

Instead, all conversations are captured, with minimization occurring later and in other forms.

Accordingly, minimization in the FISA context is critically important. One court has reasoned that in

FISA the privacy rights of individuals are ensured not through mandatory disclosure of FISA

applications, but

               through its provisions for in-depth oversight of FISA surveillance by all three branches
               of government and by a statutory scheme that to a large degree centers on an expanded
               conception of minimization that differs from that which governs law-enforcement
               surveillance.

       United States v. Belfield, 692 F.2d 141, 148 & n. 34 (D.C. Cir. 1982) (footnote omitted), quoting

Schwartz, Oversight of Minimization Compliance Under the Foreign Intelligence Surveillance Act:

How the Watchdogs are Doing Their Job, 12 RUTGERS L.J. 405, 408 (1981) (emphasis added).

       Here, the government has provided an incredibly large amount of products of surveillance. It is

possible that the FISA application did not contain adequate minimization procedures or, if it did, that

those procedures were not followed. In order to determine whether there were adequate minimization

procedures, and that the government complied therewith, defense counsel must be provided with the

FISA applications, orders, and related materials.



                                                    15
        C. The Underlying FISA Applications and Other Materials Should Be Disclosed to Defense

Counsel to Enable Them to Assist the Court, and On Due Process Grounds

                1. Disclosure of FISA Materials to the Defense Pursuant to §1806(f)

        According to FISA’s legislative history, disclosure may be “necessary” under §1806(f) “where

the court’s initial review of the application, order, and fruits of the surveillance indicates that the

question of legality may be complicated by factors such as ‘indications of possible misrepresentation of

fact, vague identification of the persons to be surveilled, or surveillance records which include a

significant amount of nonforeign intelligence information, calling into question compliance with the

minimization standards contained in the order.’” United States v. Belfield, 692 F.2d 141, 147 (D.C. Cir.

1982) [quoting S. Rep. No. 701, 95th Cong., 2d Sess. 64 (1979)]; see, e.g., United States v. Ott, 827

F.2d 473, 476 (9th Cir. 1987) (same); United States v. Duggan, 743 F.2d 59, 78 (2d Cir. 1984) (same).

        There are ample justifications for disclosure of the FISA applications in this case which would

permit defense counsel an opportunity to demonstrate that the requisite probable cause with respect to

the issue of knowledge was lacking, that with respect to the defendant, “United States person[s],” the

alleged “activities” fell within the protection of the First Amendment and, thus, could not be used as a

basis for probable cause in any event, and that the information in the applications was either unreliable

or obtained via illegal means. Disclosure would also afford defense counsel an opportunity to identify

procedural irregularities.

        In addition, the Court could issue an appropriate Protective Order that would provide elaborate

protection for any classified information, and which would permit such materials to be disclosed to

defense counsel but not to the defendants. See Classified Information Procedures Act (hereinafter

“CIPA”), 18 U.S.C. App. III, at §3.

        Thus, while no court in the history of FISA has ordered disclosure of FISA applications, orders,

or related materials, see, e.g., In re Grand Jury Proceedings, 347 F.3d 197, 203 (7th Cir. 2003) (citing

cases); United States v. Sattar, 2003 U.S. Dist. LEXIS 16164, at *19 (S.D.N.Y. Sept. 15, 2003) (same),


                                                      16
disclosure should occur in this case. Indeed, the existence of §1806(f) is an unambiguous declaration

that Congress intended for courts to grant disclosure in appropriate cases. If §1806(f) is to be rendered

meaningful at all, and not be rendered superfluous and entirely inert, it should apply in this case.

               2. Disclosure of FISA Materials to the Defense Pursuant to §1806(g)

       Even if the Court were to decline to find that disclosure of FISA-related materials to the defense

is appropriate under §1806(f), the defense would still be entitled to disclosure of the FISA applications,

orders, and related materials under §1806(g), which expressly incorporates the Fifth Amendment Due

Process Clause, and provides that “[i]f the court determines that the surveillance was lawfully

authorized and conducted, it shall deny the motion of the aggrieved person except to the extent that due

process requires discovery or disclosure.” 50 U.S.C. §1806(g) (emphasis added). See also United

States v. Spanjol, 720 F. Supp. 55, 57 (E.D. Pa. 1989) (“[u]nder FISA, defendants are permitted

discovery of materials only to the extent required by due process. That has been interpreted as requiring

production of materials mandated by [Brady], essentially exculpatory materials”).

               3. Ex Parte Proceedings To Address this Motion Are Antithetical to the Adversary

System of Justice

       Lack of disclosure would render the proceedings on the validity of the FISA electronic

surveillance ex parte, as the challenges on the defendant’s behalf would be made without access to

documents and information essential to the determination of his motion. Such proceedings are

antithetical to the adversary system that is the hallmark of American criminal justice.

       As an initial matter, the adversary nature of our system of criminal justice warrants participation

by the defense in the actual conversation regarding the legality of surveillance used to prosecute the

defendants. Indeed, “Article III of the Constitution limits federal-court jurisdiction to ‘Cases’ and

‘Controversies.’ Those two words confine ‘the business of federal courts to questions presented in an

adversary context and in a form historically viewed as capable of resolution through the judicial

process.’” Massachusetts v. E.P.A., 549 U.S. 497, 516 (2007) (quoting Flast v. Cohen, 392 U.S. 83, 95


                                                    17
(1968)). Although proceedings to obtain judicial authorization for searches and surveillance by law

enforcement are an exception to this rule, challenges to such proceedings and the resulting searches and

surveillance are not. Moreover, as the Supreme Court has recognized, “‘[f]airness can rarely be

obtained by secret, one-sided determination of facts decisive of rights. . . . No better instrument has

been devised for arriving at truth than to give a person in jeopardy of serious loss notice of the case

against him and opportunity to meet it.’” United States v. James Daniel Good Real Property, et. al., 510

U.S. 43, at 55 (1993) (quoting Joint Anti-Fascist Refugee Committee v. McGrath, 341 U.S. 123, 170-72

(1951) (Frankfurter, J., concurring). See also United States v. Madori, 419 F.3d 159, 171 (2d Cir. 2005),

citing United States v. Arroyo-Angulo, 580 F.2d at 1145 (closed proceedings “are fraught with the

potential of abuse and, absent compelling necessity, must be avoided”) (other citations omitted).3

         Indeed, “[f]or more than a century the central meaning of procedural due process has been

clear: ‘Parties whose rights are to be affected are entitled to be heard; and in order that they may enjoy

that right they must first be notified.’ It is equally fundamental that the right to notice and an

opportunity to be heard ‘must be granted at a meaningful time and in a meaningful manner.’” Fuentes v.

Shevin, 407 U.S. 67, 80 (1972) (quoting Baldwin v. Hale, 1 Wall. 223, 233, 17 L.Ed. 531 (1864)).

        In United States v. Abuhamra, 389 F.3d 309 (2d Cir. 2004), the Second Circuit reemphasized the

importance of open, adversary proceedings, declaring that “[p]articularly where liberty is at stake, due

process demands that the individual and the government each be afforded the opportunity not only to

advance their respective positions but to correct or contradict arguments or evidence offered by the

other.” 389 F.3d at 322-23 (citing McGrath, 341 U.S. at 171 n. 17 (Frankfurter, J., concurring)), which

noted that “the duty lying upon every one who decides anything to act in good faith and fairly listen to

both sides . . . always giving a fair opportunity to those who are parties in the controversy for correcting

or contradicting any relevant statement prejudicial to their view”) (citation and internal quotation marks

3
 Conversely, as Judge Learned Hand said in United States v. Coplon, 185 F.2d 629, 638 (2d Cir. 1950), cert. denied, 342
U.S. 920 (1952), “[f]ew weapons in the arsenal of freedom are more useful than the power to compel a government to
disclose the evidence on which is seeks to forfeit the liberty of its citizens.”



                                                           18
omitted).

       As the Ninth Circuit observed in the closely analogous context of a secret evidence case,

“‘[o]ne would be hard pressed to design a procedure more likely to result in erroneous deprivations.’ . . .

[T]he very foundation of the adversary process assumes that use of undisclosed information will violate

due process because of the risk of error.” American-Arab Anti-Discrimination Committee v. Reno, 70

F.3d 1045, 1069 (9th Cir. 1995) (quoting District Court); see, e.g., id. at 1070 (noting “enormous risk of

error” in use of secret evidence).

       Similarly, in the Fourth Amendment context, including in relationship to electronic surveillance,

the Supreme Court has twice rejected the use of ex parte proceedings on grounds that apply equally

here. In Alderman v. United States, 394 U.S. 165 (1969), the Court addressed the procedures to be

followed in determining whether government eavesdropping in violation of the Fourth Amendment

contributed to the prosecution case against the defendants. The Court rejected the government's

suggestion that the district court make that determination in camera and/or ex parte.

       The Court observed that

               [a]n apparently innocent phrase, a chance remark, a reference to what appears to be a
               neutral person or event, the identity of a caller or the individual on the other end of a
               telephone, or even the manner of speaking or using words may have special significance
               to one who knows the more intimate facts of an accused's life. And yet that information
               may be wholly colorless and devoid of meaning to one less well acquainted with all
               relevant circumstances.

       Id. at 182.

       In ordering disclosure of improperly recorded conversations, the Court declared: “[a]dversary

proceedings will not magically eliminate all error, but they will substantially reduce its incidence by

guarding against the possibility that the trial judge, through lack of time or unfamiliarity with the

information contained in and suggested by the materials, will be unable to provide the scrutiny that the

Fourth Amendment exclusionary rule demands.” Id. at 184.

       Likewise, the Court held in Franks v. Delaware, 438 U.S. 154 (1978), that a defendant, upon a



                                                    19
preliminary showing of an intentional or reckless material falsehood in an affidavit underlying a search

warrant, must be permitted to attack the veracity of that affidavit. The Court rested its decision in

significant part on the inherent inadequacies of the ex parte nature of the procedure for issuing a search

warrant, and the contrasting enhanced value of adversarial proceedings:


               the hearing before the magistrate [when the warrant is issued] not always will suffice to
               discourage lawless or reckless misconduct. The pre-search proceeding is necessarily ex
               parte, since the subject of the search cannot be tipped off to the application for a warrant
               lest he destroy or remove evidence. The usual reliance of our legal system on adversary
               proceedings itself should be an indication that an ex parte inquiry is likely to be less
               vigorous. The magistrate has no acquaintance with the information that may contradict
               the good faith and reasonable basis of the affiant's allegations. The pre-search
               proceeding will frequently be marked by haste, because of the understandable desire to
               act before the evidence disappears; this urgency will not always permit the magistrate to
               make an independent examination of the affiant or other witnesses.


       438 U.S. at 169.

       The same considerations that the Supreme Court found compelling in Alderman and Franks

militate against ex parte procedures in the FISA context. Indeed, the lack of any authentic adversary

proceedings in FISA litigation more than likely accounts for the government’s perfect record in

defending FISA and FISA-generated evidence. After all, denying an adversary access to the facts

constitutes an advantage as powerful and insurmountable as exists in litigation.

       As the FISC itself has acknowledged, for example, without adversarial proceedings, systematic

executive branch misconduct – including submission of FISA applications with “erroneous statements”

and “omissions of material facts” – went entirely undetected by the courts until the FISC directed that

the Department of Justice review FISA applications and submit a report to the FISC. See In re All

Matters Submitted to the Foreign Intelligence Surveillance Court, 218 F. Supp.2d at 620-21, rev’d on

other grounds, 310 F.3d 717 (FISCR 2002).

       However, as discussed above, the complete deference now required of the courts toward the

executive with respect to FISA renders any such “in-depth oversight” and “expanded conception of



                                                    20
minimization” entirely illusory. As a result, §§1806(f) & (g), and the disclosure they authorize, assume

significantly greater meaning and importance in evaluating the validity of FISA applications. Also, as

noted above, a protective order could be implemented, thereby further eliminating any justification for

non-disclosure, or any claim that such limited, safe disclosure presents any danger to national security.

Moreover, the Court’s review in camera is not a substitute for defense counsel’s participation. As the

Supreme Court recognized in Alderman, “[i]n our adversary system, it is enough for judges to judge.

The determination of what may be useful to the defense can properly and effectively be made only by

an advocate.” 394 U.S. at 184; see also Franks v. Delaware, 438 U.S. 154, 169 (1978) (permitting

adversarial proceeding on showing of intentional falsehood in warrant affidavit because the magistrate

who approves a warrant ex parte “has no acquaintance with the information that may contradict the

good faith and reasonable basis of the affiant’s allegations”).

       Accordingly, either under §1806(f), §1806(g), and/or the Due Process clause, disclosure of the

FISA materials is authorized and appropriate in this case.



       WHEREFORE, for the foregoing reasons, Seitu Kokayi respectfully requests that the Court

suppress all information and evidence obtained pursuant to the FISA warrant in this case or the

investigation which resulted from the information obtained pursuant to the FISA warrant.

                                                      Respectfully submitted,

                                                      SEITU SULAYMAN KOKAYI
                                                      By Counsel

________/s/__________
Mark Petrovich
Va. Bar # 36255
Petrovich & Walsh, P.L.C.
10605 Judicial Drive, Suite A-5
Fairfax, Virginia 22030
(703) 934-9191 (tel)
(703) 934-1004 (fax)
mp@pw-lawfirm.com (email)



                                                    21
Anthony Nourse, Esquire
Va. Bar # 40335
4151 Chain Bridge Road
Fairfax, Virginia 22030
(703) 881-9161
(703) 881-9162 (fax)
ahn@fairfaxdefense.com



                               CERTIFICATE OF SERVICE

        I hereby certify that on or before the 17th day of December, 2018, I will electronically file the
foregoing with the Clerk of Court using the CM/ECF system, which will then send a notification of
such filing (NEF) to the following:

Kellen S. Dwyer, Esquire
Dennis M. Fitzpatrick, Esquire
Assistant United States Attorney’s Office
2100 Jamieson Avenue
Alexandria, Virginia 22314
phone: 703 299-3816
fax: 703 299-3981
Kellen.Dwyer@usdoj.gov
Dennis.Fitzpatrick@usdoj.gov



_________/s/___________________
Mark Petrovich
Virginia Bar No. 36255
Counsel for the Defendant
PETROVICH & WALSH, P.L.C.
10605 Judicial Drive, Suite A-5
Fairfax, Virginia 22030
Phone: (703) 934-9191
Fax: (703) 934-1004
mp@pw-lawfirm.com




                                                    22
